DETAILED ACTION
This communication is a FINAL office action on the merits. Claims 1, 3-6, 10-12 and 14-16, as filed are currently pending and have been considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dingle, Sr. (US Pat. 5,483,728).

Regarding claim 1, Dingle, Sr. discloses an apparatus comprising:
a safety pin member (16), said safety pin member having a safety pin member length, and having a first end (at pointed end as shown in Fig. 4) and a second end (as enclosed within 20), said first end having a conical portion (25) and a first coupling 
a first safety pin cap (18), wherein said safety pin cap comprises:
a housing, said housing defining a coupling recess (30) having a coupling recess length along said longitudinal axis (Fig. 5 as shown), and configured to receive said first coupling element and said conical portion (Figs. 4 and 5 as shown), said coupling recess length being less than said safety pin member length (Fig. 4 as shown), said housing having a solid exterior with no attachments in its entirety except for a location for said coupling recess (Fig. 4 and 5 as shown); and
a second coupling element (32), said second coupling element comprising mating threads corresponding to said threaded portion of said first coupling element (Column 5, lines 48-52), said second coupling element configured to receive and secure said first coupling element within said coupling recess (Fig. 5 as shown);
wherein when said mating threads of said second coupling element fully receives said threaded portion of said first coupling element, there will be no contact between said first safety pin cap and said second safety pin cap (Fig. 4 as shown), and neither said first safety pin cap nor said second safety pin cap will comprise any attachments on any side, except for the safety pin member therebetween (Fig. 4 as shown).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See Form 892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL S LEE whose telephone number is (571)270-5735.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on 571-272-6987.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTOR D BATSON/Supervisory Patent Examiner, Art Unit 3677